   Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 1 of 18. PageID #: 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


  JAYSON ROGERS, individually and on                 Case No.: 1:20-cv-554
  behalf of all others similarly situated,

                   Plaintiff,                        CLASS ACTION COMPLAINT

            v.
                                                     DEMAND FOR JURY TRIAL
  INTERSTATE NATIONAL DEALER
  SERVICES, INC., a Delaware corporation,
  and JOHN DOE CORPORATION,

                   Defendants.


        CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Jayson Rogers (“Rogers” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial (“Complaint”) against Defendants Interstate

National Dealer Services, Inc. (“Dealer Services”) and John Doe Corporation, ((“John

Doe Corporation”) (collectively the “Defendants”)) to: (1) stop their practice of placing

calls using “an artificial or prerecorded voice” to the telephones of consumers nationwide

without their prior express written consent; and (2) obtain redress for all persons injured

by their conduct. Plaintiff Rogers, for his Complaint, alleges as follows upon personal

knowledge as to himself and his own acts and experiences, and, as to all other matters,

upon information and belief, including investigation conducted by his attorneys.

                                         PARTIES

       1.        Plaintiff Jayson Rogers is a natural person and resident of Cuyahoga

County, Ohio.
   Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 2 of 18. PageID #: 2



       2.      Defendant Dealer Services is a corporation organized and existing under

the laws of the State of Delaware. Dealer Services systemically and continuously

conducts business throughout this District, the State of Ohio, and the United States.

Dealer Services is registered to do business in Ohio with the Secretary of State and the

Ohio Department of Insurance. Dealer Services can be served through its registered

agent, National Registered Agents, Inc, located at 160 Greentree Drive, Suite 101, Dover,

Delaware 19904.

       3.      John Doe Corporation is a vendor or subcontractor of Dealer Services that

did not identify itself. The true identity of John Doe Corporation will be revealed during

discovery and Plaintiff will amend, or seek leave to amend, the Complaint at that time.

                             JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47

U.S.C. § 227 et seq. (the “TCPA”), which is a federal statute.

       5.      This Court has personal jurisdiction over Defendants because Defendants

solicit significant consumer business in this District, Dealer Services has entered into

contracts in this District, and a significant portion of the unlawful conduct alleged in this

Complaint occurred in, and/or was directed, to this District. Specifically, Plaintiff

received the prerecorded call at issue on his cellular telephone, in this District.

       6.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Dealer

Services conducts a significant amount of business within this District and because the

wrongful conduct giving rise to this case occurred in, and/or was directed to, this District.

Venue is additionally proper because Plaintiff resides in this District.



                                               2
   Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 3 of 18. PageID #: 3



                        COMMON ALLEGATIONS OF FACT

       7.      Dealer Services is a nationwide provider of automotive extended

protection plans to consumers.

       8.      In recent years, extended protection plan providers such as Dealer

Services have turned to unsolicited telemarketing as a way to increase their customer

base. Widespread telemarketing is a primary method by which Dealer Services solicits

new customers.

       9.      John Doe Corporation initiated prerecorded telemarketing calls to the

cellular telephone numbers of Plaintiff and the Class to promote Dealer Services in

violation of the TCPA. Dealer Services, or one of Dealer Services’ vendors, hired John

Doe Corporation to originate new customers and is liable for its illegal telemarketing

conduct.

       10.     The TCPA prohibits companies, such as Dealer Services, from placing

calls using an artificial or prerecorded voice (“prerecorded calls”) when making calls to

cellular telephones without first obtaining consent.

       11.     Dealer Services has violated, and continues to violate, the TCPA and its

implementing regulations by placing, or having placed on its behalf, prerecorded calls to

cellular telephone subscribers (a) who have not expressly consented to receiving such

calls and/or (b) who have expressly requested not to receive such calls.

       12.     As Congress recognized:

       Many customers are outraged over the proliferation of intrusive, nuisance
       calls to their homes from telemarketers…. Banning such automated or
       prerecorded telephone calls to the home, except when the receiving party
       consents to receiving the call or when such calls are necessary in an
       emergency situation affecting the health and safety of the consumer, is the



                                             3
    Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 4 of 18. PageID #: 4



       only effective means of protecting telephone consumers from this
       nuisance and privacy invasion.1

       13.     Senator Larry Pressler, one of the original drafters of the TCPA, explained

the need for the TCPA by observing that “[u]nlike other communications media, the

telephone commands our instan[t] attention. Junk mail can be thrown away. Television

commercials can be turned off. The telephone demands to be answered.” 137 Cong. Rec.

S18785 (daily ed. Nov. 27, 1991) (statement of Sen. Pressler).

       14.     As explained by the Federal Communications Commission (“FCC”)2, the

TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-

278, FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       15.     Yet, in violation of this rule, Defendants fail to obtain any prior express

written consent to place prerecorded calls to consumers’ cellular telephone numbers.

       16.     Consumer complaints about Dealer Services’ invasive and repetitive calls

are legion. As a sample, consumers have complained as follows:

       •       I'm on the do not call register...This time, they tried to sell me a warranty
               from Interstate National Dealer Services, Atlanta, Georgia.3
       •       Interstate national dealer services operates this scam business out of GA.
               They won't remove your # even when they tell you it is the final call.4
       •       Receiving unsolicited sales calls repeatedly. Unsolicited sales calls on cell
               phone. 9/17/19 11:18 am one of many received lately.5


1
  Pub. L. No. 102-243 § 2(6, 12) (1991), codified at 47 U.S.C. § 227.
2
  The FCC is the federal agency given the administrative authority to interpret and
enforce the TCPA. 47 U.S.C. § 227(b)(2).
3
  https://800notes.com/Phone.aspx/1-855-494-4424
4
  https://800notes.com/Phone.aspx/1-614-335-9596
5
  https://www.bbb.org/us/ga/atlanta/profile/auto-warranty-services/interstate-national-
dealer-services-dba-revolos-0443-27306422/complaints
                                             4
      Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 5 of 18. PageID #: 5



          •     I have been getting calls after being placed on the do not call list daily
                from a ghosted number.6
          •     I receive unsolicited, predatory calls from this company almost daily. I
                have repeatedly selected the option to be removed from the call list and
                asked many customer service reps to do the same and I still receive calls.7

          17.   In response to the liability risk associated with the TCPA, numerous

commercially available services exist to help companies that call others using

prerecorded voices, such as Defendants, to identify cellular subscribers and otherwise

ensure that calls are only made to consenting consumers. For instance, companies such as

Infutor, Nextmark List, and Contact Center Compliance advertise their ability to instantly

identify and flag disconnected telephone numbers from cellular telephone number data

lists on a recurring basis (such as weekly or monthly). This type of service can identify

disconnected numbers before they are recycled, thereby alerting mobile marketers that

any consent associated with those telephone numbers has been terminated.

          18.   Despite the FCC’s ruling, the industry guidelines, and the commercial

availability of programs that help callers filter out non-consenting numbers, Defendants

fail to take the necessary steps to ensure that their prerecorded calls are placed only to

consenting recipients.

          19.   Rather, in an effort to increase revenue and skirt additional costs,

Defendants simply ignore the law when contacting individuals via prerecorded calls to

their cellular telephones.




6
    Id.
7
    Id.
                                              5
    Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 6 of 18. PageID #: 6



       20.     Indeed in 2014 Dealer Services was sued for alleged TCPA violations, and

in 2016, settled that action for $4.2 million. See Mey v. Interstate National Dealer

Services, Inc., Case No. 1:14-cv-01846, ECF 160-1 Filed 1/18/16 (N.D. Ga.).

       21.     Even after settling the Mey litigation, Dealer Services relentless

telemarketing continued and they were sued at least two additional times for alleged

TCPA violations.8

       22.     Defendants know or should know that their prerecorded calls are placed to

non-consenting cellular telephone subscribers. Ultimately, Defendants are responsible for

verifying telephone number ownership and obtaining consent before placing prerecorded

calls to cellular telephone subscribers.

       23.     Defendants were, and are, aware that their unsolicited prerecorded calls

were, and are, unauthorized as they fail to obtain prior express written consent before

placing those calls to consumers. Ultimately, consumers are forced to bear the costs of

receiving these unsolicited prerecorded calls.

       24.     By placing the unsolicited prerecorded calls at issue in this Complaint,

Defendants caused Plaintiff and the other members of the Class actual harm and

cognizable legal injury. This includes the aggravation, nuisance, and invasions of privacy

that result from the sending and receipt of such prerecorded calls, a loss of value realized

for the monies consumers paid to their carriers for the receipt of such prerecorded calls,

and a loss of the use and enjoyment of their phones, including wear and tear to the related

data, memory, software, hardware, and battery components, among other harms.



8
  See Gattuso v. Interstate National Dealer Services, Case No. 1:18-CV-01536 (N.D. Ga.
filed April 10, 2018); Samford v. Interstate National Dealer Services, Inc., Case No.
1:19-cv-01702 (D. Colo. filed June 11, 2019).
                                             6
   Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 7 of 18. PageID #: 7



       25.     In response to Defendants’ unlawful conduct, Plaintiff filed this action

seeking (a) an injunction requiring Defendants to cease all unsolicited prerecorded calling

activities and, (b) an award of actual or statutory damages to the members of the Class

under the TCPA, together with costs and reasonable attorneys’ fees.

               FACTS SPECIFIC TO PLAINTIFF JAYSON ROGERS

       26.     Plaintiff Rogers is the registered account owner and regular user of a

cellular telephone number 216-xxx-8687.

       27.     On September 25, 2019 at 11:42 am, Plaintiff received an unsolicited, pre-

recorded phone call on his cellular telephone from, or on behalf, of Defendants.

       28.     The September 25, 2019 call used an artificial or pre-recorded voice and

stated that John Doe Corporation was calling to offer Plaintiff an “extended warranty.”

       29.     Plaintiff pressed “1” to speak with a live person and was connected with

one of John Doe Corporation’s telephone representatives.

       30.     John Doe Corporation’s phone representative asked Plaintiff for the make,

model, and mileage of his automobile. The representative then proceeded to offer a quote

for one of Dealer Services “Star Auto” extended protection plans. Plaintiff asked who

serviced or provided the plan, and John Doe Corporation’s phone representative again

stated that the plan was administered by Dealer Services and provided the URL for

Defendant’s website - www.inds.com.

       31.     Plaintiff was annoyed and inconvenienced by this unwanted invasion of

his privacy, forcing him to spend time and effort to determine exactly who was

attempting to solicit him and for what, and to get them to stop.




                                             7
   Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 8 of 18. PageID #: 8



       32.     Plaintiff has never provided prior express written consent to Defendants to

receive prerecorded calls to him on the 216-xxx-8687 number.

       33.     Defendants failed to obtain prior express written consent that included, as

required by 47 C.F.R. § 64.1200(f)(8)(i) a “clear and conspicuous” disclosure informing

the person signing that:

       (A) By executing the agreement, such person authorizes the seller to
       deliver or cause to be delivered to the signatory telemarketing calls using
       an automatic telephone dialing system or an artificial or prerecorded
       voice; and

       (B) The person is not required to sign the agreement (directly or
       indirectly), or agree to enter into such an agreement as a condition of
       purchasing any property, goods, or services.

       34.     By placing the prerecorded calls as alleged herein, Defendants have

caused consumers actual harm in the form of annoyance, nuisance, and invasion of

privacy. In addition, the prerecorded call disturbed Plaintiff’s use and enjoyment of his

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s

battery) and the consumption of memory on Plaintiff’s phone.

       35.     In order to redress these injuries, Plaintiff, on behalf of himself and the

other members of the Class, brings suit under the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq., which prohibits unsolicited prerecorded calls to cellular

telephones.

       36.     On behalf of the Class, Plaintiff seeks an injunction requiring Defendants

to cease all unsolicited pre-recorded calling activities and an award of actual or statutory

damages to the class members, together with costs and reasonable attorneys’ fees.

       DEALER SERVICES’ LIABILITY FOR TELEMARKETING CALLS

       37.     Dealer Services is a “person,” as defined by 47 U.S.C. § 153(39).

                                              8
   Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 9 of 18. PageID #: 9



       38.       The FCC is tasked with promulgating rules and orders related to

enforcement of the TCPA. See 47 U.S.C. § 227(b)(2).

       39.       The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See

In re Rules & Regulations Implementing the TCPA, 10 FCC Rcd. 12391, 12397 (1995).

       40.       In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. In re Rules and

Regulations Implementing the TCPA, CG Docket No. 02-278, FCC 07-232, Declaratory

Ruling, ¶ 10 (Jan. 4, 2008) (specifically recognizing “on behalf of” liability in the context

of an autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

       41.       On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Dealer Services may not avoid liability by outsourcing

telemarketing:

       [A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for telemarketing
       intrusions. This would particularly be so if the telemarketers were
       judgment proof, unidentifiable, or located outside the United States, as is
       often the case. Even where third-party telemarketers are identifiable,
       solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases
       substantially more expensive and less efficient, since consumers (or law
       enforcement agencies) would be required to sue each marketer separately
       in order to obtain effective relief. As the FTC noted, because “[s]ellers
       may have thousands of ‘independent’ marketers, suing one or a few of
       them is unlikely to make a substantive difference for consumer privacy.”

In re Joint Petition Filed by DISH Network, 28 FCC Rcd. 6574, 6588 (¶ 37) (2013)

(“May 2013 FCC Ruling”) (internal citations omitted).



                                              9
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 10 of 18. PageID #: 10



         42.    More specifically, the May 2013 FCC Ruling held that, even in the

absence of evidence of a formal contractual relationship between the seller and the

telemarketer, a seller is liable for telemarketing calls if the telemarketer “has apparent (if

not actual) authority” to make the calls. Id. at 6586 (¶ 34).

         43.    The May 2013 FCC Ruling rejected a narrow view of TCPA liability,

including the assertion that a seller’s liability requires a finding of formal agency and

immediate direction and control over the third-party who placed the telemarketing call.

Id. at 6587 n.107.

         44.    The May 2013 FCC Ruling further clarifies the circumstances under

which a telemarketer has apparent authority:

         [A]pparent authority may be supported by evidence that the seller allows
         the outside sales entity access to information and systems that normally
         would be within the seller’s exclusive control, including: access to
         detailed information regarding the nature and pricing of the seller’s
         products and services or to the seller’s customer information. The ability
         by the outside sales entity to enter consumer information into the seller’s
         sales or customer systems, as well as the authority to use the seller’s trade
         name, trademark and service mark may also be relevant. It may also be
         persuasive that the seller approved, wrote or reviewed the outside entity’s
         telemarketing scripts. Finally, a seller would be responsible under the
         TCPA for the unauthorized conduct of a third-party telemarketer that is
         otherwise authorized to market on the seller’s behalf if the seller knew (or
         reasonably should have known) that the telemarketer was violating the
         TCPA on the seller’s behalf and the seller failed to take effective steps
         within its power to force the telemarketer to cease that conduct.

Id. at 6592 (¶ 46)

         45.    Dealer Services is legally responsible for ensuring that the company that

made the calls complied with the TCPA, even if Dealer Services did not itself make the

calls.




                                              10
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 11 of 18. PageID #: 11



       46.     Dealer Services knowingly and actively accepted business that originated

through the illegal telemarketing calls from the company that made the calls.

       47.     In fact, Dealer Services accepted the business stemming from illegal calls

made by the John Doe Corporation even though it had previously received complaints

alleging that the third parties working on its behalf were violating the TCPA.

       48.     Despite these facts, Dealer Services has continued to fail to monitor the

third parties operating on its behalf.

       49.     By hiring a company to make calls on its behalf, Dealer Services

“manifest[ed] assent to another person … that the agent shall act on the principal’s behalf

and subject to the principal’s control” as described in the Restatement (Third) of Agency.

       50.     Moreover, Dealer Services maintained interim control over the actions of

the party that made the calls.

       51.     For example, Dealer Services had absolute control over whether, and

under what circumstances, it would accept a customer.

       52.     Furthermore, Dealer Services had day-to-day control over the actions of

the calling party, including the ability to prohibit it from using a pre-recorded message to

contact potential customers of Dealer Services.

       53.     Additionally, Dealer Services restricted the geographic location of the

calls made by the company promoting Dealer Services.

       54.     Dealer Services also gave interim instructions to the company that made

the calls by providing the volume of calling and contracts it would purchase.




                                             11
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 12 of 18. PageID #: 12



       55.     Moreover, Dealer Services instructed the calling party to transfer potential

customers over to a third-party verification company that Dealer Services had hired to

complete the sign-up process.

       56.     In other words, Dealer Services allows its vendors to bind Dealer Services

in contract following an illegal telemarketing call, such as the ones Plaintiff received.

       57.     Finally, the May 2013 FCC Ruling states that called parties may obtain

“evidence of these kinds of relationships … through discovery, if they are not

independently privy to such information.” Id. at 6592-593 (¶ 46). Moreover, evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should be

sufficient to place upon the seller the burden demonstrating that a reasonable consumer

would not sensibly assume that the telemarketer was acting as the seller’s authorized

agent.” Id. at 6593 (¶ 46).

                                CLASS ALLEGATIONS

       58.     Plaintiff brings this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) on behalf of himself and all others similarly situated and seeks

certification of the following Class:

       Robocall No Consent Class: All persons in the United States who from a
       date four years prior to the filing of the initial complaint to the present: (1)
       Defendants (or a third person acting on behalf of Defendants) called; (2)
       on the person’s cellular telephone number using an artificial or
       prerecorded voice; and (3) for whom Defendants lacked prior express
       consent to call that cellular telephone number at the time the call was
       made.

       59.     The following people are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendants,

Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which the



                                             12
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 13 of 18. PageID #: 13



Defendants or their parents have a controlling interest, and its current or former

employees, officers and directors; (3) persons who properly execute and file a timely

request for exclusion from the Class; (4) persons whose claims in this matter have been

finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and

Defendants’ counsel; and (6) the legal representatives, successors, and assigns

of any such excluded persons.

        60.     Plaintiff anticipates the need to amend the definition of the Class

following class discovery, including discovery revealing the manner by which

Defendants claim they obtained prior express consent to place autodialed and/or pre-

recorded calls to the Plaintiff.

        61.     Numerosity: The exact number of members within the Class is unknown

and not available to Plaintiff at this time, but it is clear that individual joinder is

impracticable. On information and belief, Defendants have placed unsolicited calls to

hundreds or thousands of consumers who fall into the definition of the Class. Members of

the Class can be identified through Defendants’ records.

        62.     Typicality: Plaintiff’s claims are typical of the claims of other members of

the Class in that Plaintiff and the members of the Class sustained damages arising out of

Defendants’ uniform wrongful conduct, namely their unauthorized telemarketing calls.

Plaintiff is a member of the Class defined herein, and if Plaintiff is able to recover for the

claims set forth in this Complaint, then the other members of the Class will have a right

to recover as well.

        63.     Adequate Representation: Plaintiff will fairly and adequately represent

and protect the interests of the Class and has retained counsel competent and experienced



                                               13
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 14 of 18. PageID #: 14



in complex class actions, including class actions under the TCPA and related statutes.

Plaintiff has no conflicts with, or interests antagonistic to, those of the Class, and

Defendants have no defenses unique to Plaintiff.

       64.     Commonality and Predominance: There are many questions of law and

fact common to the claims of Plaintiff and the Class, and those questions predominate

over any questions that may affect individual members of the Class. Common questions

for the Class include, but are not necessarily limited to the following:

   a) Whether Dealer Services is liable for the conduct of their third-party vendor;

   b) Whether John Doe Corporation made calls with a prerecorded message;

   c) Whether Defendants’ conduct constitutes a violation of the TCPA;

   d) Whether Defendants utilized an artificial or prerecorded voice to place calls to

       members of the Class;

   e) Whether members of the Class are entitled to statutory and treble damages based

       on the willfulness of Defendants’ conduct;

   f) Whether Defendants obtained prior express consent to contact any class members;

   g) Whether Defendants’ calls constitute telemarketing or were dual purpose

       messages; and

   h) To the extent Defendants’ conduct does not constitute telemarketing, whether

       Defendants obtained prior express oral consent to contact any class members.

       65.     Superiority: This case is also appropriate for class certification because

class proceedings are superior to all other available methods for the fair and efficient

adjudication of this controversy. Joinder of all parties is impracticable, and the damages

suffered by the individual members of the Class will likely be relatively small, especially



                                              14
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 15 of 18. PageID #: 15



given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendants’ actions. Thus, it would be virtually impossible for the

individual members of the Class to obtain effective relief from Defendants’ misconduct.

Even if members of the Class could sustain such individual litigation, it would still not be

preferable to a class action. Individual litigation would increase the delay and expense to

all parties due to the complex legal and factual controversies presented in this Complaint.

By contrast, a class action presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a

single Court. Economies of time, effort and expense will be fostered and uniformity of

decisions ensured.

       66.       Adequate notice can be given to the members of the Class directly using

information maintained in Defendants’ records or through notice by publication.

                              FIRST CAUSE OF ACTION
                          Telephone Consumer Protection Act
                              (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Robocall No Consent Class)

       67.       Plaintiff incorporates by reference the foregoing allegations as if fully set

forth herein.

       68.       Defendants and/or their agents placed unsolicited calls to cellular

telephone numbers belonging to Plaintiff and the other members of the Robocall No

Consent Class.

       69.       These calls were made without the prior express written consent of the

Plaintiff and the other members of the Robocall No Consent Class to receive such calls.

       70.       These calls, including those to Plaintiff, utilized an artificial or

prerecorded voice.

                                                15
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 16 of 18. PageID #: 16



       71.       To the extent prior written express consent was required, Defendants

failed to obtain prior written express consent that disclosed to the consumer that agreeing

to receive pre-recorded calls was not a condition of purchase or use of any goods or

service. Neither was oral consent provided.

       72.       To the extent Dealer Services’ agent, John Doe Corporation, placed the

calls at issue, Dealer Services’ agent acted with actual or apparent authority and/or in

accordance with a contract between Dealer Services and its agent, John Doe Corporation.

Dealer Services’ agent acted under Dealer Services’ control and for Dealer Services’

benefit and/or with Dealer Services’ knowledge and approval. Dealer Services controlled

its agent and knew about, and received the benefits of, the agent’s calling activities. Dealer

Services ratified the agent’s conduct with respect to the placing of such calls.

       73.       Defendants have, therefore, violated 47 U.S.C. § 227(b)(1)(B). As a result

of Defendants’ conduct, Plaintiff and the other members of the Robocall No Consent

Class are each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in

damages for each violation of such act.

       74.       In the event that the Court determines that Defendants’ conduct was

willfull and knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of

statutory damages recoverable by Plaintiff and the other members of the Robocall No

Consent Class.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Jayson Rogers, individually and on behalf of the Class,

prays for the following relief:




                                              16
  Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 17 of 18. PageID #: 17



        1.     An order certifying this case as a class action on behalf of the Class as

defined above; appointing Rogers as the representative of the Class and appointing his

attorneys as Class Counsel;

        2.     An award of actual and statutory damages to be paid into a common fund

for the benefit of Plaintiff and the Class;

        3.     An order declaring that Defendants’ actions, as set out above, violate the

TCPA;

        4.     An order requiring Defendants to disgorge any ill-gotten funds acquired as

a result of its unlawful telephone calling practices;

        5.     An order requiring Defendants to identify any third-party involved in the

prerecorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;

        6.     An injunction requiring Defendants to cease all unsolicited prerecorded

calling activities, and otherwise protecting the interests of the Class;

        7.     An injunction prohibiting Defendants from contracting with any third-

party for marketing purposes until it establishes and implements policies and procedures

for ensuring the third-party’s compliance with the TCPA;

        8.     An award of reasonable attorneys’ fees and costs to be paid out of the

common fund prayed for above; and

        9.     Such further and other relief as the Court deems necessary.




                                              17
 Case: 1:20-cv-00554-PAG Doc #: 1 Filed: 03/13/20 18 of 18. PageID #: 18



                                    JURY DEMAND

      Plaintiff requests a trial by jury of all claims that can be so tried.

                                              JAYSON ROGERS, individually and on
                                              behalf of a Class of similarly situated
                                              individuals


Dated: March 13, 2020                         By:    /s/Adam T. Savett
                                                       One of Plaintiff’s Attorneys

                                              Adam T. Savett (VA73387)
                                              adam@savettlaw.com
                                              Savett Law Offices LLC
                                              2764 Carole Lane
                                              Allentown PA 18104
                                              Telephone: (610) 621-4550
                                              Facsimile: (610) 978-2970

                                              Attorneys for Plaintiff and the Putative
                                              Class




                                             18
